Exhibit 10.14
Cornerstone Biopharma, Inc.
2000 Regency Parkway, Suite 244
Cary, NC 275l8
February 15, 2008
Allan M. Weinstein, M.D.
Pharmaceutical Innovations, LLC
3301 New Mexico Avenue, N.W., Suite 302
Washington, D.C. 20016
Re: Cornerstone License Agreement dated August 31, 2006, as amended — Second
Amendment
Dear Allan:
This letter will serve to reflect our agreement regarding an amendment of the
above-referenced license agreement (the “Agreement”). As you know, Cornerstone
Biopharma, Inc. (“Cornerstone”) exercised its right under Section 6.03 of the
Agreement to terminate the Agreement with respect to the Licensed Product
referenced in Section 1.10(ii) (Allerx HC) by providing written notice to
Pharmaceutical Innovations, LLC on December 22, 2007 of such intent. The parties
wish to amend the Agreement to reflect such partial termination as well as make
other modifications to the Agreement.
Section 1.10 of the Agreement is hereby deleted in its entirety and replaced
with the following.
“1.10. Licensed Products” shall mean the following prescription day-night
products which fall within the scope of one or more valid claims of any PI
Patent: (i) a product (which may be known as AlleRx PE) consisting of 40 mg.
phenylephrine/2.5 mg. methscopolamine nitrate, for daytime use and 10 mg.
phenylephrine/8 mg. chlorpheniramine maleate/2.5 mg. methscopolamine nitrate for
nighttime use; and (ii) a product consisting of 120 mg. pseudoephedrine/2.5 mg.
methscopolamine nitrate, for daytime use and 8 mg. chlorpheniramine maleate/2.5
mg. methscopolamine nitrate/an attenuated dose of pseudoephedrine or
phenylephrine for nighttime use.
Section 4.03 of the Agreement is hereby deleted in its entirety and replaced
with the following:
“4.03 With respect to the Licensed Products referenced in Section 1.10 hereof,
Cornerstone shall pay to PI Minimum Royalty Payments equal to Three Hundred
Thousand Dollars ($300,000) per Calendar Year for the term of this Agreement
beginning with Calendar Year 2007 and ending at the beginning of the Seven Year
Period (such Minimum Royalty Payments to be pro rated for periods of less than
twelve months); provided, however, that the Minimum Royalty Payments for
Calendar Year 2007 shall be One Hundred Fifty Thousand Dollars ($150,000). To
clarify regarding pro





--------------------------------------------------------------------------------



 



ration, by way of example, if the PI Patents expire on August 31, 2011, the
Minimum Royalty Payment for that Calendar Year shall be 66 2/3% of $300,000 or
$200,000.”
Please sign where indicated below to confirm that this letter constitutes the
Second Amendment to the Agreement and that Sections 1.10 and 4.03 now read as
shown above.

            Very truly yours,
      /s/ Craig Collard       Craig Collard/President & Chief Executive Officer 
         

     
Acknowledged and agreed:
   
 
   
Pharmaceutical Innovations, LLC
   
 
   
/s/ Allan Weinstein
   
 
   
Name: Allan Weinstein, M.D.
   
Title: President
   
Date: 2-15-2008
   





--------------------------------------------------------------------------------



 



Termination and Mutual Release Agreement
     This Termination and Mutual Release Agreement (this “Agreement”) is made
and entered into effective as of February 15, 2008, by and between
(i) Pharmaceutical Innovations, LLC (“PI”) and (ii) Cornerstone BioPharma, Inc.
(“Cornerstone”).
RECITALS:
     R-1. PI and Cornerstone are parties to a certain Cornerstone License
Agreement dated August 31, 2006 (the “License Agreement”) relating to the
commercialization of a product with amoxicillin clavulante and a decongestant
expectorant or another anti-infective and decongestant expectorant.
     R-2. PI and Cornerstone desire to terminate the License Agreement, and to
settle all claims and obligations, known and unknown, related to the Agreement
and the Licensed Product.
     NOW THEREFORE, in consideration of the mutual promises set forth herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Incorporation of Recitals. The preambles set forth above are
incorporated herein and made a substantive part of this Agreement.
     2. Definitions.
     (a) References in this Agreement to PI and to Cornerstone shall mean those
entities and their respective owners, employees, principals, partners, members,
managers, directors, officers, affiliates, parent or subsidiary companies,
predecessors, successors, assigns, designees, subcontractors or consultants,
attorneys and insurers, whether past, present or future.
     (b) As used herein, “Claims” means any and all claims, cross-claims,
demands, actions, causes of action, rights, suits, judgments, liens, damages,
attorneys’ fees, interest, losses of service, expenses, costs and compensation
of any nature whatsoever accruing through the date of this Agreement, known or
unknown, disclosed or undisclosed, whether in law or equity or otherwise,
liquidated or contingent, and relating to or arising out of or based upon any
act, condition, occurrence or transaction relating to the License Agreement or
the Licensed Product, except for any claims arising from the terms of this
Agreement.
     3. Mutual Releases.
     (a) Release by PI. In consideration of the terms of this Agreement, PI
hereby fully and forever releases, acquits, and discharges Cornerstone from any
and all Claims.
     (b) Release by Cornerstone. In consideration of the terms of this
Agreement, Cornerstone hereby fully and forever releases, acquits, and
discharges PI from any and all Claims.





--------------------------------------------------------------------------------



 



     4. Termination of License Agreement. The parties acknowledge and agree that
the License Agreement is hereby terminated and shall be deemed null and void and
of no further effect.
     5. Miscellaneous.
     (a) Cooperation. The parties hereto hereby agree to execute and deliver any
and all other instruments or documents necessary to carry out this Agreement.
The parties shall cooperate fully with each other and with their respective
counsel in connection with any steps required to be taken as part of their
respective obligations under this Agreement. Except as otherwise provided
herein, each party shall bear its own costs and expenses incurred in connection
with such cooperation.
     (b) Entire Agreement; No Oral Modification. This writing constitutes the
entire agreement of the parties with respect to the subject matter hereof and
may not be modified, amended or terminated except by a written agreement
specifically referring to this Agreement and signed by the parties hereto prior
to the effective date of any such modification, amendment or termination.
     (c) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Maryland.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts, and shall be effective when all parties have signed a counterpart
hereof.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  Pharmaceutical Innovations, LLC       Cornerstone BioPharma,
Inc.
 
               
By:
  /s/ Allan M. Weinstein       By:   /s/ Craig Collard
 
                Allan M. Weinstein, M.D.       Craig Collard President      
President and CEO

2